
	

113 HR 4556 IH: Small Business Access to Capital Act of 2014
U.S. House of Representatives
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4556
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2014
			Mr. Peters of Michigan (for himself, Mr. Levin, Ms. Waters, Mr. Conyers, Mr. Dingell, and Mr. Kildee) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To help small businesses access capital and create jobs by reauthorizing the successful State Small
			 Business Credit Initiative.
	
	
		1.Short titleThis Act may be cited as the Small Business Access to Capital Act of 2014.
		2.New Tranches of capital for successful State programsSection 3003 of the Small Business Jobs Act of 2010 (12 U.S.C. 5702) is amended by adding at the
			 end the following:
			
				(d)Additional allocation and competitive awards
					(1)DefinitionsIn this subsection—
						(A)the term eligible participating State means a participating State that has certified to the Secretary that the State has expended,
			 transferred, or obligated not less than 80 percent of the second 1/3 of the 2010 allocation transferred to the State under subsection (c)(1)(A)(iii); and
						(B)the term unused funds means—
							(i)amounts made available to the Secretary under clause (i)(II) or (ii)(II) of paragraph (2)(E); and
							(ii)amounts made available to the Secretary under paragraph (4)(B)(ii).
							(2)Allocation for 2010 participating States
						(A)AllocationOf the amount made available under paragraph (6)(D), the Secretary shall allocate a total of
			 $500,000,000 among eligible participating States in the same ratio as
			 funds were allocated under the 2010 allocation under subsection (b)(1)
			 among participating States.
						(B)ApplicationAn eligible participating State desiring to receive funds allocated under this paragraph shall
			 submit an application—
							(i)not later than the later of—
								(I)June 30, 2015; or
								(II)the date that is 6 months after the date of enactment of the Small Business Access to Capital Act of 2014; and
								(ii)in such manner and containing such information as the Secretary may require.
							(C)Availability of allocated amountNotwithstanding subsection (c)(1), after an eligible participating State approved by the Secretary
			 to receive an allocation under this paragraph has certified to the
			 Secretary that the eligible participating State has expended, transferred,
			 or obligated not less than 80 percent of the last 1/3 of the 2010 allocation to the eligible participating State, the Secretary shall transfer to the
			 eligible participating State the funds allocated to the eligible
			 participating State under this paragraph.
						(D)Use of transferred fundsAn eligible participating State may use funds transferred under this paragraph for any purpose
			 authorized under subparagraph (A) or (B) of subsection (c)(3).
						(E)Termination of availability of amounts
							(i)In generalIf an eligible participating State has not certified to the Secretary that the State has expended,
			 transferred, or obligated not less than 80 percent of the last 1/3 of the 2010 allocation as of the date that is 2 years after the date on which the Secretary
			 approves the eligible participating State to receive an allocation under
			 this paragraph, any amounts allocated to the eligible participating State
			 under this paragraph—
								(I)may not be transferred to the eligible participating State under this paragraph; and
								(II)shall be available to the Secretary to make awards under paragraph (4).
								(ii)Other amountsEffective on the date that is 2 years after the date of enactment of the Small Business Access to Capital Act of 2014, any amounts allocated under this paragraph to a participating State that, as of such date, is not
			 an eligible participating State or to an eligible participating State that
			 did not submit an application under subparagraph (B) or was not approved
			 by the Secretary to receive an allocation under this paragraph—
								(I)may not be transferred to an eligible participating State under this paragraph; and
								(II)shall be available to the Secretary to make awards under paragraph (4).
								(3)Competitive funding
						(A)In generalOf the amount made available under paragraph (6)(D), the Secretary may award, on a competitive
			 basis, not more than a total of $1,000,000,000 to participating States and
			 consortiums of participating States for use for any purpose authorized
			 under subparagraph (A) or (B) of subsection (c)(3).
						(B)Application
							(i)In generalA participating State or consortium of participating States desiring to receive an award under this
			 paragraph shall submit an application—
								(I)not later than the date established by the Secretary, which shall be not later than the date that
			 is 1 year after the date of enactment of the Small Business Access to Capital Act of 2014; and
								(II)in such manner and containing such information as the Secretary may require.
								(ii)Number of applicationsA participating State may submit not more than 1 application on behalf of the participating State
			 and not more than 1 application as part of a consortium of participating
			 States.
							(iii)States that did not participateA State that is not a participating State may apply to the Secretary for approval to be a
			 participating State for purposes of this paragraph and paragraph (4), in
			 accordance with section 3004.
							(C)FactorsIn determining whether to make an award to a participating State or consortium of participating
			 States under this paragraph, the Secretary shall consider—
							(i)how the participating State or consortium of participating States plan to use amounts provided
			 under the award under the approved State program to—
								(I)leverage private sector capital;
								(II)create and retain jobs during the 2-year period beginning on the date of the award;
								(III)serve businesses that have been incorporated or in operation for not more than 5 years; and
								(IV)serve low-or-moderate-income communities;
								(ii)the extent to which the participating State or consortium of participating States will establish or
			 continue a robust self-evaluation of the activities of the participating
			 State or consortium of participating States using amounts made available
			 under this title;
							(iii)the extent to which the participating State or consortium of participating States will provide
			 non-Federal funds in excess of the amount required under subparagraph (E);
			 and
							(iv)the extent to which the participating State expended, obligated, or transferred the 2010 allocation
			 to the State.
							(D)Award of funds
							(i)First trancheNotwithstanding subsection (c)(1), and not later than 30 days after making an award under this
			 paragraph to a participating State or consortium of participating States,
			 the Secretary shall transfer 50 percent of the amount of the award to the
			 participating State or consortium of participating States.
							(ii)Second trancheAfter a participating State or consortium of participating States has certified to the Secretary
			 that the participating State or consortium of participating States has
			 expended, transferred, or obligated not less than 80 percent of the amount
			 transferred under clause (i), the Secretary shall transfer to the
			 participating State or consortium of participating States the remaining
			 amount of the award.
							(E)State shareThe State share of the cost of the activities, excluding administrative expenses, carried out using
			 an award under this paragraph shall be not less than 10 percent. The
			 Secretary may determine what contributions by a State qualify as part of
			 the State share of the cost for purposes of this subparagraph.
						(4)Award of unused funds
						(A)In generalThe Secretary may award, on a competitive basis, unused funds to participating States for use for
			 any purpose authorized under subparagraph (A) or (B) of subsection (c)(3).
						(B)Unused 2010 funds
							(i)In generalThe Secretary shall determine whether any amounts allocated to a participating State under
			 subsection (b) shall be deemed no longer allocated and no longer available
			 if a participating State has not certified to the Secretary that the State
			 has expended, transferred, or obligated 80 percent of the second 1/3 of the 2010 allocation by December 31, 2016.
							(ii)AvailabilityEffective on the date of the determination under clause (i), any amounts identified in the
			 determination that were deemed no longer allocated and no longer available
			 to the participating State shall be available to the Secretary to make
			 awards under this paragraph.
							(C)ApplicationA participating State desiring to receive an award under this paragraph shall submit an
			 application—
							(i)not later than 3 months after the date on which funds are deemed no longer allocated and no longer
			 available to any participating State; and
							(ii)in such manner and containing such information as the Secretary may require.
							(D)FactorsIn determining whether to make an award to a participating State under this paragraph, the
			 Secretary shall consider the factors described in paragraph (3)(C).
						(E)Minimum amountThe Secretary may not make an award of less than $5,000,000 under this paragraph.
						(5)Extension of compliance and reportingNotwithstanding section 3007(d), a participating State that receives funds under paragraph (2),
			 (3), or (4) shall submit quarterly and annual reports containing the
			 information described in section 3007 until the end of the 8-year period
			 beginning on the date of enactment of the Small Business Access to Capital Act of 2014.
					(6)Administration and implementation
						(A)Administrative expenses for participating StatesA participating State may use not more than 3 percent of the amount made available to the
			 participating State under paragraph (2), (3), or (4) for administrative
			 expenses incurred by the participating State in implementing an approved
			 State program.
						(B)ContractingDuring the 1-year period beginning on the date of enactment of the Small Business Access to Capital Act of 2014, and notwithstanding any other provision of law relating to public contracting, the Secretary may
			 enter into contracts to carry out this subsection.
						(C)Amounts not assistanceAny amounts transferred to a participating State under paragraph (2), (3), or (4) shall not be
			 considered assistance for purposes of subtitle V of title 31, United
			 States Code.
						(D)AppropriationThere are appropriated to the Secretary, out of any funds in the Treasury not otherwise
			 appropriated, $1,500,000,000 to carry out this subsection, including to
			 pay reasonable costs of administering the programs under this subsection,
			 to remain available until expended.
						(E)Termination of secretary’s program administration functionsThe authorities and duties of the Secretary to implement and administer the program under this
			 subsection shall terminate at the end of the 8-year period beginning on
			 the date of enactment of the Small Business Access to Capital Act of 2014.. 
		
